               IN THE UNITED STATES DISTRICT COURT FOR
                                                                                                                I . ..l ,,
                   THE SOUTHERN DISTRICT OF GEORGIA                                     ~,.~ ,,/       D •
                                                                                            '"'/       I I I      •   ,·V
                           SAVANNAH DIVISION

KEVIN BROOKS ,                                                                           r:-::::..;:;:___··li, . -·
                                                                                    "' -~           . uJ       ~, .

        Petitioner ,

v.                                                               CASE NO . CV418 - 248

CLINTON PERRY ,

        Respondent .


                                         0 R D E R


        On    July    3,     2 019 ,     this    Court     adopted        the     Magistrate

Judge ' s report and recommendation as the Court ' s opinion in

this case .        (Doc . 20 . ) In the report and recommendation , the

Magistrate         Judge         recommended         that        "no    certificate                   of

appealabili ty should issue."                    (Doc .     14    at    19 . )    On review ,

this Court         considered          Petitioner's         objections ,          the     report

and recommendation , and found that Petitioner had failed to

offer        any     meritorious           objection         to        the       report             and

recommendation .           (Doc . 20 . )

        Pursuant to 28 U.S.C.               § 2253(c) ,          an appeal may not be

taken in this matter unless the Court issues a Certificate

of    Appealability .             This     certificate           may     issue      only              if

Petitioner has made a substantial showing of the denial of

a    constitutional             right.    Slack v .       McDaniel,          52 9 U. S .           47 3 ,

484      (2000).           In      light        of    the         Magistrate             Judge ' s
recommendation      and      this   Court ' s   own   careful   review   of

Petitioner ' s    claims ,     this    Court    finds    that   Petitioner

cannot meet      this standard .      Accordingly ,     Petitioner is    not

entitled to a certificate of appealability .

     SO ORDERED this         p -1!!' day   of August 2019 .



                                        WILLfi:?.'~Z:;;,,6
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




                                       2
